Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-5, claims 1, 3, 6-16 and 18-27 in the reply filed on 04/12/2022 is acknowledged.
Claims 2, 4, 5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 2 and 17 read on Species C (Figures 8-9).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, 6, 7, 9, 11-14, 18, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruciani (WO 2016075630).
Regarding claim 1, Cruciani teaches a reusable beverage cartridge (201) for use in a beverage forming machine (abstract), comprising a cartridge body (2 or combination of 2 and 51) having a bottom, a top, and a sidewall extending between the bottom and the top (as shown in Fig. 8-11), the body having an opening (top opening of 2) at the top to an interior space (interior space of 2) and an outlet (lower opening of 2, or openings 52) to allow beverage to exit the interior space (as shown in Fig. 11); and a cover (40) arranged to removably engage with the top of the cartridge body at the opening to close the opening of the body (as shown in Fig. 8), the cover having a central opening (42) to permit entry of liquid into the interior space (page 4, line 18) and a plurality of peripheral openings (41, 44) through the cover positioned around the central opening (as shown in Fig. 8-10), each of the plurality of peripheral openings being closed to flow in a reverse direction from the interior space to outside of the interior space (by the occlusion elements 63; page 6, lines 22-23) and the central opening being open to flow in the reverse direction from the interior space (as shown in Fig. 13A-14).
Regarding claim 3, Cruciani teaches the cartridge as set forth above, wherein the plurality of peripheral openings are selectively closed to flow (by the occlusion elements 63; page 6, lines 22-23) such that each of the plurality of peripheral openings is openable to flow in the reverse direction from the interior space (when the false-cap 61 is disengaged from the cap 40), and closeable to flow in the reverse direction from the interior space (when the false-cap 61 is engaged from the cap 40; page 6, lines 22-23).
Regarding claim 6, Cruciani teaches the cartridge as set forth above, further comprising a plurality of plugs (63), wherein each of the plurality of plugs is engaged with a corresponding one of the plurality of peripheral openings in a closed position to prevent flow in the reverse direction (page 6, lines 22-23), and is movable to an open position to allow flow in the reverse direction (when the false-cap 61 is disengaged from the cap 40).
Regarding claim 7, Cruciani teaches the cartridge as set forth above, wherein the plurality of plugs are attached together (in the false-cap 61).
Regarding claim 9, Cruciani teaches the cartridge as set forth above, wherein each of the plurality of plugs is movable to the open position by moving the plug in a direction opposite to the reverse direction (as shown in Fig. 9).
Regarding claim 11, Cruciani teaches the cartridge as set forth above, wherein each of the plurality of plugs is arranged to remain disengaged from the respective one of the plurality of peripheral openings once the plug is disengaged (as shown in Fig. 9), and is arranged to require the plug to be forced into the respective one of the plurality of peripheral openings to reengage with the respective one of the plurality of peripheral openings (as shown in Fig. 11).
Regarding claim 12, Cruciani teaches the cartridge as set forth above, further comprising a plurality of plugs (63), wherein each of the plurality of plugs is inserted into a corresponding one of the plurality of peripheral openings to prevent flow in the reverse direction (page 6, lines 22-23).
Regarding claim 13, Cruciani teaches the cartridge as set forth above, wherein each of the plurality of plugs is arranged to be capable of being pushed into the interior space to open the corresponding peripheral opening to flow (as shown in Fig. 9).
Regarding claim 14, Cruciani teaches the cartridge as set forth above, wherein each of the plurality of plugs is arranged to remain attached to the cover after being pushed into the interior space (when not pushed all the way, the false-cap 61 is capable of remain attached to the cover 40).
Regarding claim 18, Cruciani teaches a reusable beverage cartridge (201) for use in a beverage forming machine (abstract), comprising a cartridge body (2 or combination of 2 and 51) having a bottom, a top, and a sidewall extending between the bottom and the top (as shown in Fig. 8-11), the body having an opening (top opening of 2) at the top to an interior space (interior space of 2) and an outlet (lower opening of 2, or openings 52) to allow beverage to exit the interior space (as shown in Fig. 11); and

a cover (40) arranged to removably engage with the top of the cartridge body at the opening to close the opening of the body (as shown in Fig. 8), the cover having a central opening (42) and a plurality of peripheral openings (41, 44) positioned around the central opening to permit entry of liquid into the interior space (as shown in Fig. 8-10), each of the plurality of peripheral openings being closed to flow by a plug (63) that engages a corresponding peripheral opening (page 6, lines 22-23).
Regarding claim 19, Cruciani teaches the cartridge as set forth above, wherein each of the plugs is movable into the interior space to disengage from and open the corresponding peripheral opening to flow (as shown in Fig. 9).
Regarding claim 21, Cruciani teaches the cartridge as set forth above, wherein the plugs are attached together (in the false-cap 61).
Regarding claim 22, Cruciani teaches the cartridge as set forth above, wherein the cover includes a conduit (conduit comprising opening 42) arranged to distribute liquid introduced into the central opening (as shown in Fig. 8-10), and wherein the plugs are attached to the conduit (as shown in Fig. 11 and 14).
Regarding claim 23, Cruciani teaches the cartridge as set forth above, wherein the plugs are each arranged to be capable to be moved into the interior space by a cartridge piercing element moved into the corresponding peripheral opening (as shown in Fig. 9-10).
Regarding claim 24, Cruciani teaches the cartridge as set forth above, wherein each of the plugs is movable to disengage from and open the corresponding peripheral opening to flow (as shown in Fig. 9), and wherein each of the plugs is arranged to remain disengaged from the corresponding peripheral opening once the plug is disengaged (as shown in Fig. 9), and is arranged to require the plug to be forced into the corresponding peripheral opening to reengage with the peripheral opening (as shown in Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cruciani in view of Hristov (US 2014/0272048).
Regarding claim 15, Cruciani teaches all the elements of the claimed invention as set forth above, except for, further comprising a filter basket defining a beverage material space in which to hold a beverage material used to form a beverage, the filter basket having a top opening through which the beverage material space is accessible, an inlet to receive liquid into the beverage material space, and a filter portion to allow flow of beverage out of the beverage material space, the filter basket being receivable into the interior space of the cartridge body through the opening of the cartridge body.
Hristov teaches a reusable beverage cartridge (4) comprising a cartridge body (40), and a filter basket (50) defining a beverage material space (57) in which to hold a beverage material used to form a beverage (p.0038-0039), the filter basket having a top opening through which the beverage material space is accessible (p.0039), an inlet (52) to receive liquid into the beverage material space (p.0038), and a filter portion (53) to allow flow of beverage out of the beverage material space (p.0038; p.0041; p.0048), the filter basket being receivable into the interior space of the cartridge body through the opening of the cartridge body (as shown in Fig. 1-4).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the cartridge of Crusiani, with Hristov, by providing a filter basket, to filter the beverage material and therefore improve quality of the beverage.
Regarding claim 16, Crusiani and Hristov combined teach the cartridge as set forth above, wherein the cover seals the top opening of the filter basket closed when engaged with the cartridge body opening (Crusiani, when viewed in combination with Hristov; Hristov, as shown in Fig. 1-4).
Regarding claim 25, Crusiani teaches all the elements of the claimed invention as et forth above, except for, further comprising a filter basket defining a beverage material space in which to hold a beverage material used to form a beverage, the filter basket having a top opening through which the beverage material space is accessible, an inlet to receive liquid into the beverage material space, and a filter portion to allow flow of beverage out of the beverage material space, the filter basket being receivable into the interior space of the cartridge body through the opening of the cartridge body.
Hristov teaches a reusable beverage cartridge (4) comprising a cartridge body (40), and a filter basket (50) defining a beverage material space (57) in which to hold a beverage material used to form a beverage (p.0038-0039), the filter basket having a top opening through which the beverage material space is accessible (p.0039), an inlet (52) to receive liquid into the beverage material space (p.0038), and a filter portion (53) to allow flow of beverage out of the beverage material space (p.0038; p.0041; p.0048), the filter basket being receivable into the interior space of the cartridge body through the opening of the cartridge body (as shown in Fig. 1-4).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the cartridge of Crusiani, with Hristov, by providing a filter basket, to filter the beverage material and therefore improve quality of the beverage.
Regarding claim 26, Crusiani and Hristov combined teach the cartridge as set forth above, wherein the cover seals the top opening of the filter basket closed when engaged with the cartridge body opening (Crusiani, when viewed in combination with Hristov; Hristov, as shown in Fig. 1-4).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cruciani.
Regarding claim 27, Crusiani teaches a reusable beverage cartridge (201) for use in a beverage forming machine (abstract), comprising: a cartridge body (2 or combination of 2 and 51) having a bottom, a top, and a sidewall extending between the bottom and the top (as shown in Fig. 8-11), the body having an opening at the top (top opening of 2) to an interior space (interior space of 2) and an outlet (lower opening of 2, or openings 52) to allow beverage to exit the interior space (as shown in Fig. 11); and a cover (40) arranged to removably engage with the top of the cartridge body at the opening to close the opening of the body (as shown in Fig. 8), the cover having a central opening (42) to permit entry of liquid into the interior space (page 4, line 18) and a plurality of peripheral openings (41, 44) through the cover positioned around the central opening (as shown in Fig. 8-10), each of the plurality of peripheral openings being positioned around the central opening (as shown in Fig. 8-10 and 12A-12D), each of the plurality of peripheral openings being closed to flow by a plug (63) that engages a corresponding peripheral opening (page 6, lines 22-23).
Crusiani fails to disclose wherein each of the plurality of peripheral openings being positioned at a respective vertex of an isosceles trapezoid and the central opening being positioned inside of the isosceles trapezoid.
It would have been an obvious matter of design choice to provide the peripheral openings at a respective vertex of an isosceles trapezoid and the central opening being positioned inside of the isosceles trapezoid since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the location of the peripheral and central openings of Crusiani.
Allowable Subject Matter
Claims 8, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claims 8, 10 and 20, because the prior art of record does not show or fairly suggest a reusable beverage cartridge wherein the plurality of plugs are engaged with the cover such that all of the plurality of plugs remain engaged/attached with the cover when all of the plurality of plugs are disengaged from a respective one of the plurality of peripheral openings in the matter recited in claims 8, 10 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0405091, US 2012/0285330 and US 2011/0303095.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/14/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761